On plaintiff’s appeal, judgment reversed upon the law and the facts, with costs, and judgment for specific performance directed, with costs, with an abatement of the purchase price for the premises shown on the diagram, plaintiff’s Exhibit 2, and by mutual mistake omitted from the contract. The matter is remitted to the. Special Term to determine the amount of the abatement. This court holds that the plaintiff is not entitled to reimbursement for the money paid to the title company and that he is not entitled to the counsel fee of $1,000 allowed by the judgment, nor to any counsel fee. The defendant intended to sell and the plaintiff intended to buy the premises shown by the diagram, plaintiff’s Exhibit 2. By mutual mistake the description in the written contract does not include all of the property shown by that diagram, but does accurately describe the premises then and now owned by the defendant. We think that plaintiff is entitled to specific performance by defendant as to the premises described in the contract and to a suitable abatement for the property shown on the diagram and by mutual mistake omitted from the written contract. Defendant’s appeal from parts of the judgment dismissed, without costs. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur. Settle order on notice.